UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Radcliffe Bancroft Lewis, )

Plaintiff, l

v. l Civil Action No. l l"l "'  5 ‘3

Gove'mment of the_ ;
Distnct of Columbla er £11., ; F I L E D

Defendants. )  2 2 20"!

) c‘é'ﬁr’l‘s'lﬁhi‘ﬁ‘ﬂfléﬁf’é‘éiﬂﬂﬁt
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 1915(6), which requires the Court to dismiss a complaint upon
a determination that it, among other grounds, is frivolous or fails to state a claim upon which
relief can be granted.

Plaintiff is a resident of Silver Spring, Maryland. He purpons to bring “An In Rem
Action" against the District of Columbia, the DC. City Council, the Federal City Council,
Congress of the United States, and US. Attorney General Eric Holder. Compl. Caption.
Plaintiff wants to “seize all assets en rout [sic] to the accounts of the District of Columbia, and,
or, its Chief Financial Ofﬁcer via transactions made, or to be made, between the District of
Columbia Ofﬁce of Tax and Revenue and members of the public in relation to all real property"
listed in the 2014 Tax Sale Listings attached to the Complaint. Comp]. at 3 & Ex. 1. Plaintiff

states that “[t]he primary purpose for this seizure is to afﬁrm that there exists values, particularly

 

 

money, available to satisfy resolution of the ongoing dispute between the District of Columbia
and its assigns” and plaintiff’s family concerning a claim for lottery winnings from “the
December 11, 1999 Powerball game.” Pl.’s Decl. at 3. Plaintiff s lottery winnings claim was
dismissed by this Court in 2008 for want of subject matter jurisdiction. See Lewis v. Gov ’t ofthe
District of Columbia, 534 F. Supp. 2d 20 (D.D.C. 2008), aﬂ’d sub nom. Lewis v. Fenty, 296
Fed.Appx. 75 (DC. Cir. 2008) (unpublished). Plaintiff does not suggest that he then pursued
relief in the Superior Court of the District of Columbia and obtained an enforceable judgment,
which might provide some clue as to why he has brought this action.

As it stands, the instant complaint presents the type of fantastic or delusional scenarios
warranting dismissal of the case under section 1915(e)(2)(B)(i) as frivolous. Neitzke v. Williams,
490 U.S. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330-31 (DC. Cir. 1994) (a court may
dismiss claims that are “essentially ﬁctitious”-- for example, where they suggest “bizarre
conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations
and internal quotation marks omitted); Crisafi v. Holland, 655 F.2d 1305, 1307-08 (DC. Cir.
1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of
a wholly fanciful kind”). Furthermore, complaints that lack “an arguable basis in law and fact”
are, too, subject to dismissal as frivolous. Brandon v. District of Columbia Bd. of Parole, 734
F.2d 56, 59 (DC. Cir. 1984). Even if the allegations are not so bizarre as to satisfy the Court of
Appeals’ frivolous standard, they lack any merit and, thus, fail to state a claim upon which relief
can be granted. Hence, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

  

Date: August H , 2014 es District Judge

2 97wa